Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-15, 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Audet et al [20080012583], Di Bene [20170083069], further in view of Yates [20190235008] , Further in view of Leiber [5507788]

As to claim 1, 
Audet et al [20080012583] teaches a voltage regulator circuit configured to generate a voltage level on a power supply signal of a computer system using a source power supply signal and based on initial values of one or more operation parameters derived from wafer-level test data [0072: “A wafer level test determines voltage values for the voltage regulator modules 832, 834, 836 for substantially optimal performance of cores 811-819.” And 0061: “A wafer-level test determines a voltage that substantially optimizes performance of each core or other component. Given these voltage values, an engineer may determine voltage settings for the voltage regulator modules and which cores are to be connected to which voltage regulator modules. A database stores voltage setting data, such as a voltage value for each component, switch values, or voltage settings for each voltage regulator module. ”]
But do not explicitly teach a passive circuit element coupled to the voltage regulator circuit

However, Di Bene [20170083069] a passive circuit element coupled to the voltage regulator circuit [ “inductor 407 may be a discrete component that is coupled to voltage regulator unit 400 inside a wafer-level package or any other suitable integrated circuit packaging structure”] a teaches a measurement circuit configured to measure response of passive circuit elements [0026: “voltage regulator may be a type of switched regulator where power supply 106 may be periodically coupled to a load, such as, e.g., SoC 102, through an inductor. A frequency with which power supply 106 is coupled to SoC 102 through the inductor may be determined based on a desired voltage level on SoC supply signal 103 ”  and 0061: “FIG. 6 illustrates sample waveforms depicting the operation of voltage regulator 500 during a given period of time.” and 0074: “An average value of an output current of voltage regulator unit 400 may then be determined (block 706). In various embodiments, circuits 307 may determine an intermediate value dependent upon the duration of the particular pulse and at least one constant of proportionality. ”- when average is taken multiple samples are taken into consideration at variable point of time]; and a control circuit configured to adapt operation of the voltage regulator circuit based on the measurement data [0063: “Based on a number of pulses, as well as the width of the pulses, on a control signal for a voltage regulator, such as, e.g., control signal 410 as illustrated in FIG. 4, the supply voltage and output current of the voltage regulator may be determined. ” and 0005: “Each voltage regulator unit may employ a combination of active and passive circuit elements to generate a desired voltage level from a reference voltage level ”  and 0021: “it may be desirable to detect an amount of current supplied by a voltage regulator to a particular load. Adjustments to performance parameters, such as, e.g., clock frequency, may be made dependent upon the detected current. ” and 0043: “the processor or other logic circuit may determine a value of an output current of a voltage regulator, such as, voltage regulator unit 104”- adapted based on the detected current]DIBene further teaches 0057: voltage regulator unit 400 inside a wafer-level package or any other suitable integrated circuit packaging structure. 
It would have been obvious to person of ordinary skill in the art before the effective filing date of the invention to combine teaching of Audet and DiBene because both are directed toward wafer level package. Furthermore, teaching of the DiBene improves upon teaching of Audet by being able to sample voltage regulator data and apply to adjust value such that power load device can be properly and dynamically adjusted.

Yates [20190235008] teaches in response to an activation of a test mode, to generate a stimulation signal; apply the stimulation signal to the passive circuit element; and  measure a response of the passive circuit element to the stimulation signal  [0017: “Controller 104 can measure a change in voltage of capacitor 106 of a circuit in response to the controller 104 entering a test mode. As used herein, the term "voltage" can, for example, refer to an electric potential difference between two points per unit electric charge. As used herein, the term "test mode" can, for example, refer to a mode of operation of system 100 in which capacitance values of capacitor 106 can be tested. ”- voltage regulator employs passive circuit element in 0026 of instant application. Signal activating to measure the voltage when test mode is entered is equivalent to stimulation signal. Signal has to be sent to start the measurement, see footnote 1 for detail that the stimulation being transferred in test mode] 

It would have been obvious to person of ordinary skill in the art to combine teaching of before the claimed invention was filed to combine teaching of Audet and DiBene with Yates because all are directed toward voltage regulator and capacitor. Furthermore, Yates improves upon by being able to sample the capacitor when controller is in test mode such tested value can be used in determining whether the capacitor can be used for regulating voltage
But does not explicitly teach convert a plurality bits to a analog voltage level
 
via digital to analog converter 36 to convert the digital output of controller or processor 20 to an analog signal, high voltage stimulus output circuitry or power supply 37 for producing the stimulation signal, a multi-plexing relay 38 for signal routing, and stimulation amplifier 39. Stimulator 22 produces an analog stimulation signal at the pads 12 at an amplitude of the order of 10 to 50 volts and at a selected frequency in the range of 10 to 100 Hertz”- analog stimulation signal is produced from the digital signal. Digital signals are bits and bits are changed when it is converted from digital to analog voltage. Further see 1]
It would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Audet, DiBene with Yates and Leiber because all are directed toward voltage regulation. Furthermore, the conversion of digital voltage to analogue stimulation signal can be integrated in the combination of Audet, DiBene with Yates such that the device’s voltage variation of the capacitor in the 



As to claim 2, 
DiBene teaches to adapt the operation of the voltage regulator circuit, the control circuit is further configured to adjust a value of at least one operation parameter of one or more operation parameters of the voltage regulation circuit [0021: “it may be desirable to detect an amount of current supplied by a voltage regulator to a particular load. Adjustments to performance parameters, such as, e.g., clock frequency, may be made dependent upon the detected current.”  And 
0042:“Circuitry 307 may be configured to determine an average current output from a voltage regulator. As described below in more detail, circuitry 307 may calculate an intermediate value based on the direction of a given pulse. ..Circuitry 307 may generate an output signal 306 which may encode a value indicative of the average output current. Such a signal may be used within an SoC or a PMU to adjust one or more performance settings. ” and 0006: “In such cases, a Power Management Unit (PMU) may be used in conjunction with multiple voltage regulator units to generate the desired power supply voltage levels for the SoC,”].  


DiBene teaches the to adjust the value, the control circuit is further configured to change a duration of an active cycle of the voltage regulator circuit based on the voltage level of the source power supply signal [0040: “Pulse sampler 302 may, in various embodiments, be configured to determine a width of one or more pulses occurring on control signal 301. In some embodiments, pulse sampler 302 may include multiple delay lines, each of may be configured to provide a respective predetermined amount of delay. A particular pulse occurring on control signal 301 may be applied to each of the multiple delay lines, and the output of each delay line may be used to determine the duration, i.e., width of the particular pulse”].  

As to claim 4,
De Bene teaches  wherein the passive circuit element includes an inductor, [0061: “During operation, switches 502 and 503 close and open to alternatively couple the first terminal of inductor 504 to supply voltage V.sub.IN 501 and the ground reference. FIG. 6 illustrates sample waveforms depicting the operation of voltage regulator 500 during a given period of time. ”  and 0026: “voltage regulator may be a type of switched regulator where power supply 106 may be periodically coupled to a load, such as, e.g., SoC 102, through an inductor. A frequency with which power supply 106 is coupled to SoC 102 through the inductor may be determined based on a desired voltage level on SoC supply signal 103. ” – sampling is performed in the inductor] and   further teaches 0027: 
But does not explicitly teach activation test mode at plurality of time points. 
However, 
Yates et al [20190235008] teaches the measurement circuit is further configured to: activate the test mode at a plurality of time points [0025: “controller 104 can enter the test mode to test the capacitance of capacitor 106 in response to the computing device including capacitor 106 powering off ” and 0035: “That is, controller 104 can enter the test mode to test the capacitance of capacitor 106 in response to the computing device including capacitor 106 powering on. ”  and 0055: “controller 304 may include instructions 336 stored in the memory resource 334 and executable by the processing resource 332 to measure a change in voltage of the capacitor of a circuit in response to controller 304 entering a test mode. ”- enter into test mode when device wakes up and turns off, therefore enters in test mode multiple point of time]
It would have been obvious to person of ordinary skill in the art to combine teaching of before the claimed invention was filed to combine teaching of Audet and DiBene with Yates because all are directed toward voltage regulator and capacitor. Furthermore, Yates improves upon by being able to sample the capacitor at when controller enters test mode plurality of time such tested value can be used in determining whether the capacitor can be used for regulating voltage at the given point of time.


DiBene teaches the voltage regulator circuit, the measurement circuit, and the control circuit are included in a first integrated circuit, and the passive circuit element is included in a second integrated circuit [0004: “Computing systems may include multiple integrated circuits, each of which may include different circuits, such as, a radio frequency transceiver, for example. Such integrated circuits may employ different power supply voltage levels to perform their respective functions. ” and 0057: “In other embodiments, inductor 407 may be a discrete component that is coupled to voltage regulator unit 400 inside a wafer-level package or any other suitable integrated circuit packaging structure. In a similar fashion, capacitor 408 may be fabricated on the same integrated circuit, or included as a discrete component in the wafer-level package or other packaging structure.”- inductor can be in or outside of the same integrated circuit package or the combination of circuit can  be placed in same or separate integrated circuit based on requirement].  

As to claim 6, 
Dibene teaches the control circuit is further configured to monitor operation of the computer system, and wherein to adapt the operation of the voltage regulator circuit, the control circuit is further configured to adjust an operating mode of the voltage regulator circuit based on results of monitoring the operation [0042: “Circuitry 307 may be configured to determine an average current output from a voltage regulator. As signal may be used within an SoC or a PMU to adjust one or more performance settings. Circuitry 307 may be designed in accordance with one of various design styles. For example, circuitry 307 may be a dedicated sequential logic circuit, or may be a general-purpose processor configured to execute program instructions to implement the desired calculation. ”  and 0025: “pulse analysis unit 105 may be configured to analyze control signal 107 and use results from the analysis to determine an average current flowing through SoC supply signal 103 ”- SOC is a computer system, 0026: “During operation, voltage regulator 104 may generate a desired voltage level on SoC supply signal 103 dependent upon a voltage level of power supply 106. ”- current passing though SOC is can be used to determine voltage level].  


As to claim 8,
Dibene teaches the control circuit includes a private core circuit isolated from external signals and buses configured to perform at least one private operation as part of adapting the operation of the voltage regulator circuit [0049: “control unit 401 may assert either signal 411 or 412 in order to activate either transistor 405 or 406, to adjust accessible by the computer system, wherein the public core circuit is  configured to perform at least one public operation as part of adapting the operation of the voltage regulator circuit [ 0007: “A pulse sample unit may be configured to receive the signal from the PMU and determine a duration of a given one of the pulses received. ”- Pulse sample unit is equivalentexternal core. Examiners comment: Public core circuit accessible to software configured to perform at least is one public operation is not clear. Whether circuit is performing or the software is performing solely is not clear and applicant is requested to make proper change. Examiner has interpreted this claim as public core executing software configured to perform. Circuit accessible to software does not give proper meaning which of the two is functioning].


As to claim 9,
Combination of Audet and DiBene with Yates  teach this claim according to the reasoning set forth in claim 1 supra.  Furthermore, DiBene teaches mounting the particular integrated circuit with another integrated circuit on a common substrate  [PMU 101 and SoC 102 may be fabricated on separate integrated circuits and mounted together on a single circuit board or other suitable substrate. In some embodiments, PMU 101 and SoC 102 may be mounted in a common integrated circuit package.” And 0005: “Each voltage regulator unit may employ a combination of active and passive 

As to claim 10, 
Combination of Audet and DiBene and Yates teach this claim according to the reasoning set forth in claim 4 supra

As to claim 11, 
Yates teaches the one or more operation characteristics includes an on-resistance of the passive circuit element [0036: “Controller 104 can measure the time of the voltage of capacitor 106 to increase from the first voltage (e.g., 0V to 0.63*V(in), where V(in) can be 1.8V. For example, the time of the voltage to increase from the first voltage to the second voltage can be 10 ms with a 50 Ohm predetermined charge resistance.”- on resistance is included]

Claim 12, 
Combination of Audet and DiBene teach this claim according to the reasoning set forth in claim 3 supra

As to claim 13,
Dibene teaches comprising generating, by the voltage regulator circuit, a voltage level on a power supply signal using a source power supply [0021: “power supply voltage levels, SoCs may include a power management unit (PMU) that may generate the voltage regulators or other suitable circuits, such as, a buck regulator, for example. In some applications, it may be desirable to detect an amount of current supplied by a voltage regulator to a particular load. Adjustments to performance parameters, such as, e.g., clock frequency, may be made dependent upon the detected current. ” and 0026: “oltage regulator may be a type of switched regulator where power supply 106 may be periodically coupled to a load, such as, e.g., SoC 102, through an inductor. A frequency with which power supply 106 is coupled to SoC 102 through the inductor may be determined based on a desired voltage level on SoC supply signal 103. A signal that includes a series of pulses may be used to activate one or more switches that couple power supply 106 to SoC 102 through the inductor. In various embodiments, the signal may be buffered to generate control signal 107, which is transmitted to SoC 102. ” Furthermore, voltage and current are parameters].  
As to claim 14, 

Combination of Audet and DiBene with Yates teach this claim according to the reasoning set forth in claim 6 supra

As to claim 15, 
Audet teaches adapting, by the control circuit included in the particular integrated circuit, the operation of the voltage regulator circuit includes, by the control circuit, at least one operation parameter of the one or more operation parameters based on the wafer-level test data [0077: “In one exemplary embodiment, wafer test device 910 determines a wafer test device 910 may store each voltage value for the voltage regulators as a VID on the die. Thus, if each has eight cores and each package will have three different voltage planes from three voltage regulator modules, then wafer test device 910 may store three VIDs on each die.”].  


As to claim 17,
Combination of Audet and DiBene with Yates and Leiber teaches this claim according to the reasoning set forth in claim 1 supra. Furthermore, Audet teaches the design information specifies a design of at least a portion of a hardware integrated circuit in a format recognized by a semiconductor fabrication system that is configured to use the design information to produce the hardware integrated circuit according to the design information [0020: “A system on a chip (SoC) may include one or more functional units, such as, e.g., a processor, which may integrate the function of a computing system onto a single integrated circuit. SomeFunctional units may be designed using a full-custom design methodology, while other functional units may be implemented using logic synthesis and place-and-route. Depending on their respective intended function, each functional unit may be designed to operate at different clock frequencies and different power supply voltage levels. ” and 0023: “PMU 101 and SoC 102 may be fabricated on separate integrated circuits and mounted together on a single circuit board or other 

As to claim 18-20,
Combination of Audet and DiBene and Yates and Leiber teaches this claim according to the reasoning set forth in claim 2-4 supra.

As to claim 21 
Combination of Audet, DiBene , Yates and Leiberteaches this claim according to the reasoning set forth in claim 6 supra.

Claim 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Audet et al [20080012583], Di Bene [20170083069], further in view of Yates [20190235008], further in view of Leiber [5507788] ,   further in view of Cornwell et al [20070174642]

As to claim 16, 
Combination of Audet and DiBene, Yates  and Leiber teach measurement of characteristics of voltage regulator. But does not explicitly teach measurement after the system is booted.
However, Cornwell et al [20070174642] teaches 16. The method of claim 15, further comprising, sampling, by the measurement circuit, the one or more operating characteristics of the voltage regulator circuit, in response to a computer system, that includes the voltage regulator circuit, completing a boot operation [ 0039: “voltage regulator 230 to output the selected operating voltage to the flash memories 205, 210. In this example, the method begins at step 305 when the microprocessor 215 receives a command to read the voltage information stored in the registers in the flash memories 205, 210. For example, the method may begin when the first initializing commissioning of the system 200 is initialized. As another example, the method may begin during a system event such as during a booting process, or after a reset”]

It would have been obvious to person of ordinary skill in the art before the effective filing date of claimed invention to combine teaching of Audet, DiBene, Yates, Leiber and Cornwell because all are directed toward voltage regulator. Furthermore, teaching of combination of Audet ,DiBene, Yates, and  Leiber  that measurement of the voltage regulator or valued can be  improved by teaching of Cornwell by being able to measure values after system resets such that the measurement can be performed when device is operating fully and run time value for the voltage regulator can be determined. 

Response to Arguments
Applicant’s arguments, see page 7-10, filed 02/12/2021, with respect to the rejection(s) of claim(s) 1, 9 and 17 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Leiber [5507788]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu et al [20190121483] 0085 teaches the output of the capacitor 1040 is coupled to the voltage regulator 1020 via node 1060. The voltage regulator 1020 comprises voltage sampler 1021 configured to sample the output of the capacitor 1040 and an error amplifier 1022 configured to compare the sampled voltage to a target voltage to generate an output control signal, V.sub.control. In one embodiment, the voltage sampler 1021 samples the output of the capacitor 1040 at a first rate.]
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed A Abbaszadeh can be reached on (571)270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KESHAB R PANDEY/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1[ Lin et al teaches [20100237891] [0194: “Test stimulation can be transferred to each die without moving probe card physically to save test time. Alternatively, test stimulation can be transferred to part of the wafer area for zoned test.  ”- any area of the test zone in the wafer can be transferred, 0046: “all input ports receive the identical stimulation. The output signals can be signals from the output ports or internal signals of the DUTs. The sample can be signals in any form, including but not limited to digital signal or analog signal. The conversion includes but is not limited to analog to digital conversion or digital to analog conversion of current, voltage and impedance”]